Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


3-7-2007

USA v. Santos
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-1296




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"USA v. Santos" (2007). 2007 Decisions. Paper 1515.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/1515


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                   NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT


                                       No. 06-1296


                            UNITED STATES OF AMERICA

                                             v.

                              JULIO ALBERTO SANTOS,
                                               Appellant


                     On Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                     D.C. Criminal Nos. 04-cr-0286 and 04-cr-0418
                           (Honorable Mary A. McLaughlin)


                   Submitted Pursuant to Third Circuit LAR 34.1(a)
                                   March 2, 2007
        Before: SCIRICA, Chief Judge, McKEE and NOONAN*, Circuit Judges.

                                  (Filed: March 7, 2007)


                               OPINION OF THE COURT


NOONAN, Circuit Judge.

       Julio Santos (“Santos”) pled guilty both to re-entry after deportation, in violation

of 8 U.S.C. § 1326 (a), (b)(2), and escape, in violation of 18 U.S.C. § 751. Santos now


   *
    The Honorable John T. Noonan, Jr., United States Circuit Judge for the Ninth Judicial
Circuit, sitting by designation.
appeals, arguing that his sentence imposes an “unwarranted” sentence disparity in

violation of 18 U.S.C. § 3553(a)(6), because an offender in a fast-track immigration

district would have received a lesser sentence for the re-entry offense. We have

jurisdiction under 18 U.S.C. § 3742(a) and affirm.

       We have recently considered and rejected the fast-track disparity argument.

United States v. Vargas, 2007 WL 518630 (3d Cir. 2007). “Because ... the disparity

between sentences in fast-track and non-fast-track districts is authorized by Congress

and, hence, warranted,” id. at *2, “a district court’s refusal to adjust a sentence to

compensate for the absence of a fast-track program does not make a sentence

unreasonable.” Id. at *3.

       AFFIRMED.




                                               2